Opinion by
Mr. Justice Fell,
The plaintiff was injured at a grade crossing of the defendant’s road where there were four tracks in the borough of Shenandoah. He was familiar with the crossing, knew that the watchman was not at that time on duty, and that a train was about due. He was driving two horses to a sleigh in which a number of persons were riding, and when he reached the crossing freight cars were standing on the track nearest him, on either side of the street. He stopped close to this track and looked and listened. He was unable to see an approaching train because of the freight cars and, hearing none, he drove on. The front part of the sleigh was struck by the engine of a passenger train on the third track, about forty feet from the place where he had stopped. The train was near the station, running slowly, and was stopped within thirty feet of the place of the collision. The time was six o’clock in the evening in the early part of February and it was snowing. The situation was thus clearly summarized by the learned trial judge: “ A man approached a railroad crossing which he *388confessedly knew to be dangerous, he knew the gates were up and the watchman lio longer on duty; he knew that a train was about due, stopping at a place where admittedly he could not see; making no further efforts to advise himself of the true condition of the surroundings, he drove upon the track and was injured.”
The rule that a traveler before attempting to cross the tracks of a steam railroad must stop, look and listen is not complied with by stopping where he cannot see. The rule is one of law, absolute and unbending, and must be complied with in good faith for the accomplishment of the end in view. Where a' stop has been made at the usual place for stopping, from which a view of the tracks can be had, it is generally a question for the jury whether under the facts of the particular case there was negligence in not stopping longer or at another and better place: Ely v. Pittsburg, etc., Ry. Co., 158 Pa. 238. There has been no departure from the rule that if a driver cannot see by looking from the vehicle in which he is riding he should get out and walk forward to a place where he can see. There should be no departure from it. Stopping where an approaching train cannot be seen is but little better than not stopping at all and is not an observance of the duty to stop, look and listen. In the recent case of Kinter v. Penna. Railroad Co., 204 Pa. 497, the authorities on the subject were reviewed by Justice Brown, and it was shown that the principle has been uniformly recognized in the cases following Penna. Railroad Co. v. Beale, 73 Pa. 504.
The judgment is affirmed.